DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/2021 has been entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/059,288. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a polyamide resin composition comprising an aromatic polyamide, a polyamide having a particular glass transition temperature, an olefin copolymer, and calcium carbonate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 14:
Copending claim 1 discloses a composition comprising about 15-49 wt% of an aromatic polyamide containing the presently claimed repeat units, about 1-30% of a polyamide having a glass transition temperature of about 40-120°C, about 1-20% of an olefin copolymer, and about 5-40% of calcium carbonate. Given that the ranges for the two polyamides are the same as presently claimed, it is clear they meet the claimed weight ratio requirement. Additionally copending claim 6 discloses the claimed ratio. Copending claim 11 discloses a plating adhesive strength of about 5-25 N/cm using the same standard as presently claimed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the adhesive strength, including over the presently claimed range, to provide the adhesive strength desired for a given end use.
Regarding claim 2:
See copending claim 2.
Regarding claim 3:
See copending claim 3.
Regarding claim 4:
See copending claim 4.
Regarding claim 5:
See copending claim 5.
Regarding claim 7:
See copending claim 7.
Regarding claim 8:
See copending claim 8.
Regarding claim 9:
See copending claim 9.
Regarding claim 11:
See copending claim 12.
Regarding claim 12:
See copending claim 14.
Regarding claim 13:
See copending claim 15.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a composition comprising “about 15 wt% to about 49 wt% of an aromatic polyamide” and “about 1 wt% to about 30 wt% of a polyamide resin having a glass transition temperature of about 40°C to about 120°C” wherein “a weight ratio of the aromatic polyamide resin to the polyamide resin having a glass transition temperature of about 40°C to about 120°C range from about 4:1 to about 10:1”. The scope of the claim is indefinite because the given weight percentage values conflict with the weight ratio requirement. Specifically, the lower bound of “about 1 wt%” of the polyamide resin having the disclosed glass transition temperature fails to meet the weight ratio requirement, i.e., at about 1 wt% for this polyamide resin, the aromatic polyamide resin would need to be some value within the range of 4 wt% (a ratio of 4:1) and 10 wt% (a ratio of 10:1), but the aromatic polyamide resin must be at least “about 15 wt%”. Therefore, it is not clear which weight amounts are being claimed. Dependent claims are rejected for the same reason. (The examiner notes, however, that dependent claim 14 provides weight amounts that are properly commensurate with the weight ratio range.)


Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0127579) as evidenced by Shin et al. (KR 20170099297).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Note: citations of KR ‘297 refer to the machine translation provided with this Office Action.
Regarding claims 1, 4-5, and 14-15:
Kim discloses a polyamide resin composition and molded article having good plating adhesion, etc. [0006]. Among other disclosures, Kim provides Example 1 which describes a composition comprising (A) 40 wt% of PA 6T/6I, (B) 10 wt% of PA 6, (C) 10 wt% of a modified polyolefin copolymer, and (D) 40% of a calcium carbonate [0073-0086; Table 1]. Polyamide 6 is the same polymer used in the present invention for the polyamide resin having a glass transition temperature of about 40-120°C; therefore, it is clear it meets the claimed requirement.
Kim is silent with regard to a plating adhesive strength as presently claimed. The examiner submits Kim’s polyamide composition has a plating adhesive strength as claimed because it is otherwise the same as presently claimed.
Regarding claims 2-3:
The particular PA 6T/6I is Solvay A1007, which has a molar ratio of 6T:6I of 70:30 as evidenced by Shin (p8). Given that this is the same polymer as presently claimed, it is clear it meets the claimed requirements.
Regarding claims 7-9:
The particular modified polyolefin copolymer is a maleic anhydride-modified ethylene-octene copolymer [0081].
Regarding claim 11-12:
Example 1 has an impact strength of 6.4 kgf•cm/cm according to ASTM D256 and a head deflection temperature of 101.4°C according to ASTM D648 [0088-0089; Table 3].


Claim Rejections - 35 USC § 103
Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aepli (US 2015/0175804).
Regarding claims 1 and 4-5:
Aepli discloses a thermoplastic, flame-retarded molding compound with improved mechanical properties [0001]. The compound comprises (A) 21-81.9% of a thermoplastic, (B) 10-70% of glass fibers, (C) 0.1-10% of LDS additive, (D) 8-18% of a halogen-free flame retardant, (E) 0-40% of a particulate filler other than (C), and (F) 0-2% of further additives, all in weight percent [0013-0023]. 
The content of the thermoplastic (A) is preferably in the range of 30-71% [0024]. The thermoplastic (A) comprises (A1) 55-100% of a partly aromatic polyamide and (A2) 0-45% of a non-polyamide thermoplastic material [0015-0016].
Thermoplastic (A1) comprises 50-100% of a partly crystalline, partly aromatic polyamide (A1_1), and 0-50% of an amorphous, partly aromatic polyamide (A1_2) and/or an aliphatic polyamide (A1_3) [0055]. The (A1_1) partly aromatic polyamide comprises (a) 50-100 mol% of terephthalic acid and 0-50 mol% isophthalic acid and (b) 80-100 mol% of an aliphatic diamine preferably with 6-12 carbon atoms [0058-0059]. Specific examples include PA 6T/6I, PA 6T/6I/6. PA 6T/10T, PA 6T/10I, PA 10T/10I, etc. which meet the requirements of present Formulas 1 and 2 [0068-0078]. The (A1_3) aliphatic polyamide comprises polyamide 6, polyamide 11, polyamide 12, polyamide 46, etc. [0082]. These aliphatic polyamides are the same polymers used in the present invention for the polyamide resin having a glass 
Aepli teaches the use of 50-100% of the (A1_1) partly aromatic polyamide and 5-50% of the (A1_3) aliphatic polyamide [0055].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative weights of each of the components, including over amounts resulting in a ratio within the presently claimed range, to adjust the properties of the composition as needed for a desired end use.
Thermoplastic (A2) comprises (A2_1) a non-polyamide thermoplastic material and (A2_2) an impact modifier [0028]. Component (A2_1) can comprise various olefin polymers, including polystyrene, polymethyl methacrylate, acrylonitrile-butadiene-styrene, polyolefin, etc. that can also be modified with maleic anhydride to provide good linkage with the polyamide [0028; 0030]. Component (A2_2) can be various polyolefins that have been modified with maleic anhydride [0035; 0051-0052; 0054]. Either or both of components (A2_1) and (A2_2) correspond to the presently claimed olefin-based copolymer.
Filler (E) comprises calcium carbonate to facilitate the creation of metal seeds or increase adhesion of conducting tracks on the substrate [0125].
With respect to the claimed weight ranges, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative weights of each of the components, including over values within the presently claimed ranges, to adjust the properties of the composition as needed for a desired end use.
Aepli teaches its molded articles have good adhesion to a plated metal layer [0008].
Aepli is silent with regard to a plating adhesive strength as presently claimed.
The examiner submits Aepli’s polyamide composition has a plating adhesive strength as claimed because it is otherwise the same as presently claimed. Alternatively, Aepli teaches the calcium carbonate improves adhesion of the plated layer [0125]. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the calcium carbonate within the scope of Aepli’s teaching to provide the desired plating adhesive strength for a given end use, including over values within the claimed range, and thereby arrive at the claimed invention.
Regarding claim 2:
As noted above, thermoplastic (A1) comprises the (A1_1) partly aromatic polyamide comprising 50-100 mol% of terephthalic acid and 0-50 mol% isophthalic acid, which corresponds to the mole percentages of presently claimed Formula 1 and Formula 2, respectively [0058]. Furthermore, Aepli discloses specific polymers within the scope of presently claimed polyamides, e.g., PA 6T/6I in a mole ratio of 55-75 mol% hexamethylene terephthalamide units and 25-45 mol% hexamethylene isophthalamide units [0069-0078].
Regarding claim 3:
The (A1_1) partly aromatic polyamide has a glass transition temperature (Tg) in the range of 110-140°C [0057]. Furthermore, as noted in the rejection of claim 2, Aepli teaches the use of specific PA 6T/6I having relative mole amounts as used in the polyamide of the present invention. Therefore, these polymers clearly meet the claimed Tg requirements.
Regarding claims 7-9:
Aepli teaches the use of impact modifiers made from ethylene-α-olefin copolymer, including ethylene-octene copolymer which are grafted with maleic anhydride [0035; 0052].
Regarding claim 11:
Aepli teaches its molded articles have good impact resistance [0008].
Aepli is silent with regard to a notched Izod impact strength as presently claimed.
The examiner submits Aepli’s polyamide composition has a notched Izod impact strength as claimed because it is otherwise the same as presently claimed. Alternatively, Aepli teaches the use of various impact modifiers as known in the art [0035] and further teaches its LDS additives improve the 
Regarding claim 12:
Aepli teaches the polyamide primarily determines the thermal properties of the article [0009]. Aepli tests its examples for thermal distortion resistance (i.e., heat deflection temperature, HDT) at 1.8 MPa (18.35 kgf/cm2) according to ISO 75 [0154].
Aepli is silent with regard to HDT measured at a load of 18.56 kgf/cm2 in accordance with ASTM D648 as claimed.
The examiner submits Aepli’s polyamide composition has an HDT as claimed because it is otherwise the same as presently claimed. Alternatively, in addition to the teaching that the polyamide is the primary determinant of the HDT, Aepli teaches its LDS additives improve HDT [0119]. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the amount of polyamide and/or LDS additive within the scope of Aepli’s teaching to provide the HDT desired for a given end use, including over values within the claimed range, and thereby arrive at the claimed invention.
Regarding claim 13:
Aepli teaches the molded articles are metallizable, i.e., can be plated [0001; 0156].


Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.

Applicant argues Aepli does not teach or suggest a composition as recited in claim 1 (p7). Applicant further argues Aepli fails to provide any direction to the formulation of compositions as claimed and there cannot be any predictability or reasonable expectation of success regarding such formulations (p7-8).
The examiner respectfully disagrees. The fact remains that Aepli discloses thermoplastic compositions containing components within the scope of those claimed and further discloses the content of these components are provided in amounts that overlap with the claimed amounts. The examiner further maintains a reasonable expectation of success exists because the reference discloses the claimed components and overlapping amounts thereof, which indicates these components would be useful at amounts within the claimed range. Therefore, the examiner maintains the rejections of record.

Applicant further argues the present invention provides unexpected results and provides additional data in a Declaration filed with Remarks to support this position (p8). In particular, the Declaration provides Supplemental Comparative Examples 3 and 4, which are similar to Examples 1 and 5 in the present specification except for having amounts of an aromatic polyamide and a polyamide resin having a glass transition temperature within about 40-120°C resulting in weight ratios that are outside the endpoints of the claimed range. These comparative examples do not provide a plating adhesive strength within the claimed range. Applicant argues the data is commensurate in scope with the claimed invention and further a skilled artisan could determine a trend in the submitted data to extrapolate across the scope of the claimed invention (p9-10).
As an initial matter, the examiner notes the arguments relating to unexpected results cannot be used to overcome the new anticipation rejections based on Kim. Therefore, the claimed invention remains rejected even if the obviousness rejections were overcome.
Regarding the obviousness rejections, the examiner has considered the provided data and arguments, but maintains the rejections over Aepli with the exception that the rejections have not been extended to newly presented claim 14. The examiner respectfully submits the provided data is not commensurate in scope with the invention of claim 1 such that an artisan could determine a trend and extrapolate it across the scope of that claim; however, the examiner does agree such a trend could be determined and extrapolated across the scope of claim 14, which will be discussed below.
First, the scope of claim 1 is indefinite for the reasons described in the rejections under 35 USC 112(b). One of ordinary skill in the art would not be able to determine a trend across the scope of the claimed invention because it is unclear what weight amounts are being claimed. 
Additionally, the examiner has reviewed the data, but submits the results are not commensurate in scope with the claimed invention. Claim 1 requires broad ranges of about 15-49% of an aromatic polyamide, about 1-30% of a polyamide having a glass transition temperature in the range of about 40-120°C, about 1-20% of an olefin-based copolymer, and about 30-50% of calcium carbonate, all by weight. Furthermore, the polymers are broadly defined. The provided inventive Examples, however, demonstrate results only for 47% or 42% of PA 6T/6I, 5 or 10% of one of four particular polyamides, 8% of a maleic anhydride-modified ethylene-octene copolymer, and 40% of calcium carbonate. There is no showing the results occur at, e.g., an amount of aromatic polyamide of 15 wt% or an amount of polyamide resin having the claimed glass transition temperature of 30 wt%. Given the broad claimed ranges and the broad descriptions of the polymers, one of ordinary skill in the art would not be able to extrapolate the demonstrated results across the scope of the invention of claim 1. Therefore, the examiner maintains the obviousness rejections.
In contrast to claim 1, however, the examiner concludes one of ordinary skill in the art could reasonably extrapolate the demonstrated results across the scope of the invention of claim 14 because the ranges described in claim 14 are reasonably close to amounts used in the inventive Examples. These narrowed ranges in combination with the weight ratio and plating adhesive strength requirements in claim 1 as well as the data demonstrating the importance of the weight ratio to achieve the plating adhesive strength, suggests the invention of claim 14 would not have been obvious in view of Aepli.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787